PER CURIAM.
We affirm appellant’s conviction and sentence for unlawful use of a computer service in all respects but one. Appellant filed a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), claiming it was error to impose sex offender probation because unlawful use of a computer service was not an enumerated offense under section 948.30, Florida Statutes (2012). The trial court granted the motion and, over appellant’s objection, attempted to remedy the error by selectively imposing special conditions of sex offender probation at resen-tencing. We agree with appellant that this violated the constitutional prohibition against double jeopardy. See Snow v. State, 157 So.3d 559, 561 (Fla. 1st DCA 2015). Accordingly, we reverse and remand with directions that the trial court strike the special conditions of sex offender probation. Id.
*1287AFFIRMED in part; REVERSED in part; and REMANDED with directions.
ROWE, SWANSON, and BILBREY, JJ., concur.